DETAILED ACTION
Allowable Subject Matter
1.	Claims 32-49 are allowed.
	Arur et al.  (US 20130315164) teaches resource efficient approach for push-to-talk (PTT) services over a mobile communications network is provided. A remote terminal (UT) receives a command for initiating a PTT session. The UT generates a RAB binding create message, including a PTT session identifier and RAB binding information, and transmits the RAB binding create message to a wireless gateway. The UT receives a RAB binding response from the wireless gateway, and performs a protocol signaling process for establishing PDP bearers, and for establishing the PTT session on a PTT server. The UT receives a command for initiation of media transmission for the PTT session, generates talk burst (TB) request message, and transmits the request message to the wireless gateway (the TB request message is transmitted via media access control (MAC) layer control messaging). In response, the UT receives a talk burst grant message from the wireless gateway.
Rosen et al. (US 20090280849) teaches an apparatus and method for adaptively enabling a PTT communication with efficient resource allocation in a radio access network. After a user uses a mobile device to activate a PTT call, the mobile device checks the network condition before transmitting a PTT call origination request to a PTT server. The mobile device monitors the network condition by tracking the failure rate of prior network resource requests. If the failure rate is below a threshold, the PTT call origination request is sent to a network server before or at the same time with a quality-of-service (QoS) network resource request.

The prior art of record fails to anticipate or render obvious the limitations of the claims.
Claims 32, 48, Prior art of record fails to teach receiving a first request from a client node for the client node to affiliate with a group of client nodes in order for the client node to join a group communication session of the group communication; requesting, from a Policy and Charging Rules Function (PCRF) node and in response to the first request, a first allocation of network resources to be used by the client node for floor control of the group communication session; receiving a second request for a group call from the client node; and requesting, from the PCRF node and upon reception of the second request, a second allocation of network resources to be used by the client node for media transmission in the group call.
Claims 45, 49: Prior art of record fails to teach receiving, from a server node of a group communication system, a first request for first network resources to be used by a client node of a group communication session of the group communication system for 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641